Mr. Justice Cooke delivered the opinion of the court: The county collector of Grundy county made application to the county court for judgment against the property of appellant, and for the sale of the same, for the delinquent taxes for ign levied in school districts 80, 83 and 84. Appellant objected to the levy for building purposes in each of said school districts, being one dollar on each $100 valuation in district No. 80, eighty-one cents in district No. 83 and $1.30 in district No. 84. The objection to these taxes was that they were unauthorized, as no building had been done or was contemplated in either of said school districts. This tax was levied for the year 1911 by certificates made by the various boards of directors in the month of July, 1910. Appellant seems to assume that the levy was made for building done during the year 1910, and the only proof offered in support of its objections was the uses to which the money expended by each of these districts was put in the year 1910.' No proof whatever was made or attempted to be made that no building had been erected in any of these districts or that the erection of buildings was not contemplated. Neither was proof made that there were no outstanding bonds against either of the districts which were due and unpaid. It was stipulated by the parties that a prima facie case had been made by the collector. That was all that was required of him, and the burden did not rest upon him to show the validity of the tax. The levies were made in proper form, and in order to sustain its objections it was incumbent upon appellant to show that no building was done, that none was contemplated or authorized, and that no building bonds and bills were due and unpaid. No such proof was made and the objections were properly overruled. The judgment of the county court is affirmed. Judgment affirmed.